Citation Nr: 1618396	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, including as a result of exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Regional Office (RO) in Atlanta, Georgia.

In late May 2015, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in early May 2015 to withdraw this request.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

In June 2015, the Board remanded the matter for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue with respect to a skin disorder has been recharacterized to comport with the evidence.  

The issue of entitlement to service connection for a skin disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in the Republic of Vietnam, thereby establishing his presumed in-service exposure to Agent Orange, and a probative medical opinion links his currently-diagnosed hypertension to that presumed exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hypertension, as a cardiovascular-renal disease, is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  


II.  Analysis

The Veteran is seeking service connection for hypertension, which he asserts developed as a result of exposure to Agent Orange during service in Vietnam.  In view of the favorable opinion with respect to direct service connection, the theory of entitlement on a secondary basis will not be further addressed.  

The Board notes that service treatment records are negative for a diagnosis of hypertension.  However, a January 2002 VA treatment record notes a history of hypertension treated with medication.  In addition, an April 2005 private treatment record reflects a history of medication for high blood pressure for seven to eight years.  Further, a June 2007 VA treatment record reflects blood pressure was 144/92, and noted to be uncontrolled on medication, and an August 2008 private record reflects a requirement for daily hypertension medication.  As such, hypertension is documented as a valid diagnosis during the appellate period, and it is undisputed that the Veteran has intermittently been prescribed medications for the treatment of hypertension.  Thus, the element of current disability is considered met for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In addition, in a January 2008 Personnel Information Exchange System (PIES) response, service in Vietnam from June 1967 to July 1968 was verified.  Thus, the Veteran is presumed to have been exposed to Agent Orange.  As there is no affirmative evidence to the contrary, the Board finds that the Veteran's in-service exposure to herbicides, such as Agent Orange, is established.  

Although hypertension is expressly not a disease that will be presumed to be related to Agent Orange exposure, service connection for hypertension resulting from such exposure may nevertheless be established by probative medical evidence that establishes such a causal link.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In that respect, the VA opinion provided in January 2016 states that although a presumption of herbicide exposure has not been established with respect to hypertension, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  

The opinion notes that the finding is reasonable because hypertension is directly related to coronary artery disease which is a presumptive complication from herbicide exposure, thus, establishing a nexus.  Therefore, the examiner concluded that it was at least as likely as not that the Veteran's hypertension is directly related to service.  

Given that a persuasive and probative VA opinion predicated on an accurate medical history, and supported by a detailed rationale, links the Veteran's post-service hypertension to his in-service Agent Orange exposure, a basis for granting service connection has been presented.

The evidence is in at least equipoise.  Resolving doubt in the Veteran's favor, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran seeks service connection for a skin disorder with manifestations to include rash, including as a result of exposure to Agent Orange during service in Vietnam.  As noted above, the record establishes service in Vietnam and thus, exposure to Agent Orange is presumed.  

The Board notes that the Veteran filed two VA FORMS 21-526 in July 2007.  In the VA FORM 21-526, received on July 18, 2007, he indicated exposure to herbicides, to include Agent Orange, during service in Vietnam, as well as exposure to mustard gas, ionizing radiation, and asbestos, to include while stationed at Camp Lejeune, North Carolina, during service.  In the VA FORM 21-526 received on July 20, 2007, he denied exposure to mustard gas, ionizing radiation, and asbestos during service, and specifically asserted that a skin rash was related to exposure to Agent Orange.  

In January 2008, the Veteran filed a radiation risk activity worksheet, and in a February 2008 letter, the RO notified the Veteran that his claims of service connection, to include a skin disorder, including as due to exposure to Agent Orange, asbestos, mustard gas, and ionizing radiation, were denied.  As there is some ambiguity as to the theory of entitlement asserted, on remand, clarification in that regard should be obtained and documented in the record.  See, e.g., Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent). 

In addition, and although the VA skin examination in October 2015 reflects a diagnosis of lichen simplex chronicus, noted to be less than likely related to service, to include as a result of herbicide exposure, the opinion was based on a finding of no evidence of skin changes during active duty or within one year after separation consistent with a diagnosis of lichen simplex chronicus.  As specifically noted in the Board's June 2015 remand directive number 4, "The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative opinion."  

The Board notes that although the examination report reflects the Veteran indicated onset of skin symptoms approximately "several" years after leaving Vietnam, it was also noted that he "does not remember the exact year that the skin symptoms developed."  Regardless, as noted above, a January 2008 PIES response establishes service in Vietnam from June 1967 to July 1968, and separation from service was not until 1970.  

Moreover, and although the October 2015 VA report of examination notes review of VA treatment records and electronic records in VBMS, the opinion does not adequately address relevant evidence, to include a January 2002 VA treatment record noting a skin rash of undetermined etiology, and private records of treatment in August 2008 noting a 28-year history of a rash involving the legs and groin, with microscopic examination findings reported as follows:

There are foci of ortho and parakeratosis over an acanthotic epidermis.  The papillary dermis is thickened and contains a moderately dense lymphohistiocytic infiltrate with scattered eosinophils.  The etiology of the dermatitis cannot be determined on a histologic basis.  

Note:  The lesion is excoriated and lichenified.  The PAS statin is negative for fungi.  
Clinical:  lichen planus vs lichenoid dermatitis vs LSC.  

Further, a December 2010 VA treatment record notes the development of a chronic skin rash upon returning from Vietnam, diagnosed as lichen simplex chronicus secondary to eczema.  

In view of the above and the Veteran's assertions, the October 2015 VA opinion is not completely adequate for a determination.  As such, a new VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since February 2016.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Clarify whether the Veteran's theory entitlement to service connection includes not only exposure to Agent Orange, but also exposure to mustard gas, ionizing radiation, and asbestos, including while stationed at Camp Lejeune, North Carolina.  Clarification should be documented in the file, and the Veteran provided with notice with respect the criteria for establishing a claim of entitlement to service connection under any theories of entitlement asserted for which notice has not been provided.  

3.  Schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin disorder diagnosed during the appeal period, i.e., from 2007 to the present, to include lichen simplex chronicus, dermatitis, chloracne, and eczema, is related to his active service, including presumed exposure to herbicides during service in Vietnam and any other exposures asserted.  

In rendering the opinion, the findings on microscopic examination in August 2008, as well as the Veteran's assertion of a rash having had its onset after return from Vietnam, i.e., in 1968, should be addressed.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


